Citation Nr: 1630811	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected heart disorder, with mediastinotomy scar and left venous harvest scar. 

2.  Entitlement to an initial disability rating in excess of 10 percent for scars, left upper chest wall, residuals of a cardiac pacemaker implant surgery. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted his service connection claims for heart disorder with mediastinotomy scar and left venous harvest scar and scars, left upper chest wall, residuals of a cardiac pacemaker implant surgery, and assigned disability ratings of 30 and 10 percent, respectively, with an effective date of July 20, 2009. 

The issue of entitlement to an initial disability rating in excess of 30 percent for service-connected heart disorder, with mediastinotomy scar and left venous harvest scar, is addressed in the Remand portion of the decision 


FINDING OF FACT

The Veteran's scars, left upper chest wall, residuals of a cardiac pacemaker implant surgery, have been manifested with three scars each measuring 6 cm by 0.5 cm, and one scar measuring 5 cm by 1 cm.  The scars are not painful on examination; do not exhibit skin breakdown; no inflammation; no edema; no keloid formation; no disfigurement; no limitation of movement; no limitation of function or ability to work. 



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for scars, left upper chest wall, residuals of cardiac pacemaker implant surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's service-connected scars, left upper chest wall, residuals of cardiac pacemaker implant surgery, are rated 10 percent disabling pursuant to Diagnostic Code 7804, which is used in rating unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Pursuant to Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  The highest evaluation, 30 percent, is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note 2.  In addition, Diagnostic Code 7805 allows for evaluation under the appropriate code for any disabling effect(s) of scars not considered in a rating provided under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran filed his claim of entitlement to service connection for scars as a residual of his implantable cardiac pacemaker in July 2009.  Service connection was granted in a June 2010 rating decision, and a disability rating of 10 percent was assigned, effective July 20, 2009.  Thereafter, in July 2010, he filed a supplemental claim for a temporary 100 percent evaluation for his period of convalescence following his implantation surgery.  He was granted his claim in an April 2011 rating decision by the RO, with a disability rating of 100 percent from October 14, 2009 and a disability rating of 10 percent from January 1, 2010.  He then filed a notice of disagreement as to the 10 percent disability rating, which initiated his appeal process. 

In September 2010, the underwent a VA examination for scars, to include the scars that are a residual of his implantable cardiac pacemaker and the scars that are a residual of his quadruple artery bypass graft surgery.  The VA examiner noted that the Veteran's evidence of record was reviewed.  The physical examination revealed three scars on the left upper chest wall, each of which was 5 centimeters (cm.) by 1 cm.  No pain or skin breakdown was noted.  Inflammation and edema were absent, there was no keloid formation noted, and the scars were not disfiguring.  The examiner indicated that the scars resulted in no limitation of function. 

In an April 2011 statement that corresponded with his notice of disagreement, the Veteran asserted that his pacemaker implant scar was painful to the touch.  However, private treatment records reveal no complaints or treatment related to the scars that are a residual of his implantable cardiac pacemaker. 

During the February 2016 hearing before the Board, the Veteran stated that the scars that he has that were attributable to his pacemaker had not worsened since he first had a pacemaker implanted in October 1994.  He also asserted that the scars did not tingle nor did he experience pain or a pulling sensation from the scars.  He did state, however that he once experienced a pinching sensation in the area around the scars when he was doing yard work, but he has since learned to avoid having anything contact the scars in the manner that caused him to experience the pinching sensation. 

Based upon its review of the evidence of record, the Board finds there is no basis for an initial disability rating in excess of 10 percent for the Veteran's service-connected scars, left upper chest wall, residuals of cardiac pacemaker implant surgery.  The Veteran is shown to have three scars on the left upper chest wall.  Each scar is 5 cm. by 1 cm.  Although the Veteran stated in April 2011 that the scars attributable to his pacemaker implant were painful to the touch, he has since reported during the February 2016 hearing that the scars were no painful.  In addition, no skin breakdown has been noted at any time during the pendency of the appeal.  Inflammation and edema were absent, there was no keloid formation noted, and the scars were not disfiguring.  Although the Veteran stated during the February 2016 hearing that he did experience a pinching sensation from these scars on the left upper chest wall, he admitted that this was an isolated incident that hasn't occurred again.

Under Diagnostic Code 7804, a 20 percent rating, is warranted for three or four scars that are unstable or painful.  Alternatively, a higher evaluation is warranted if one or more of the scars are both unstable and painful.  The preponderance of the evidence reflects that the three scars are not unstable nor are they painful.  Accordingly, an initial evaluation in excess of 10 percent under Diagnostic Code 7804 is not warranted.  The Board has also considered rating the Veteran's scars for any other disabling effects under Diagnostic Code 7805.  38 C.F.R. § 4.118.  A rating in excess of 10 percent is also not warranted under Diagnostic Code 7801, as they do not cover an area or areas of at least 12 inches.  Id. 

Therefore, an initial rating in excess of 10 percent for the Veteran's service-connected scars, left upper chest wall, residuals of cardiac pacemaker implant surgery, is not available at any time during the course of this appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected scars, left upper chest wall, residuals of cardiac pacemaker implant surgery, have been evaluated under the schedule for skin, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.118.  The Veteran's scars, left upper chest wall, residuals of a cardiac pacemaker implant surgery, have been manifested with three scars each measuring 6 cm by 0.5 cm, and one scar measuring 5 cm by 1 cm.  The scars are not painful on examination; do not exhibit skin breakdown; no inflammation; no edema; no keloid formation; no disfigurement; no limitation of movement; no limitation of function or ability to work. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected scars are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of scars, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements regarding the severity of his service-connected scars, left upper chest wall, residuals of cardiac pacemaker implant surgery.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing pain on certain occasions in the area around these scars.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds that the Veteran's competent and credible statements as to the manifestations of the scars are well encompassed by the 10 percent rating currently assigned.  Moreover, these complaints were considered by the medical professional that examined him and provided clinical findings.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent rating for scars, left upper chest wall, residuals of cardiac pacemaker implant surgery.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 10 percent for scars, left upper chest wall, residuals of cardiac pacemaker implant surgery, is denied.


REMAND

The Veteran testified before the Board in February 2016, during which he asserted that the symptoms of his service-connected heart disorder had worsened since his last VA examination dated in August 2013.  Specifically, he asserted that he was admitted to a private hospital in October 2015, with complaints of lightheadedness and chest pain, and was diagnosed with minor congestive heart failure.  An examination by the hospital revealed that his implantable cardiac pacemaker was not functioning optimally which resulted in his symptoms of minor congestive heart failure.  Thereafter, in November 2015 his cardiac pacemaker was replaced. 

The Veteran submitted private treatment records detailing his hospital admission and the resultant surgical procedure to replace his cardiac pacemaker.  Those records, including a stress test administered in November 2015, indicate that he experienced symptoms including dyspnea, fatigue, and lightheadedness following physical exertion; however, it is unclear as to what level of metabolic equivalents (METs) he was tested at during this most recent stress test in November 2015.  The evidence of record therefore indicates that the Veteran's service-connected heart disorder may have increased in severity since the last VA examination in August 2013.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  Accordingly, remand is necessary in order to accord the Veteran a new VA examination in which his heart disorder is examined for possible worsening.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected heart disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected heart disorder must be reported in detail.  

The examiner must report whether there is current evidence of congestive heart failure.  The examiner also must address at what level of metabolic equivalents (METS) the veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If an exercise test cannot be done for medical reasons, that fact must be documented on the examination report, and the examiner's estimation of the level of activity, an interview-based METs test, expressed in METs and supported by examples of specific activities, that result in cardiac symptoms, is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported.

The examiner must perform an evaluation of the service-connected mediastinotomy scar and left venous harvest scar.  The examiner must specifically note whether the scars are superficial, unstable, poorly nourished, with repeated ulceration, and/or tender and painful on objective demonstration.  The size, both width and length, of the scars must be measured and reported.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


